                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION



MARTY CHRISTOPHER BREAZEALE                                                            PLAINTIFF

V.                                                    CIVIL ACTION NO. 4:19-CV-00111-JMV

DCF and PARCHMAN PRISON                                                            DEFENDANTS

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On September 24, 2019, the

court entered an order setting this matter for a Spears hearing. The order required the plaintiff to

complete and return various documents to the court and to keep the court apprised of his current

address. The order further cautioned plaintiff that failure to do these things would lead to the

dismissal of this case. Despite this warning, the plaintiff has failed to comply with the court’s

order, and the deadline for compliance has passed. This case is therefore DISMISSED without

prejudice for failure to prosecute and for failure to comply with an order of the court under

Federal Rule of Civil Procedure 41(b).

       SO ORDERED this, the 15th day of October, 2019.


                                                      /s/ Jane M. Virden
                                                      JANE M. VIRDEN
                                                      UNITED STATES MAGISTRATE JUDGE
